COURT OF APPEALS OF VIRGINIA


Present:   Judges Annunziata, Agee and Senior Judge Coleman


ANN MAJEWSKI MILLER
                                            MEMORANDUM OPINION *
v.   Record No. 1443-01-1                       PER CURIAM
                                             DECEMBER 11, 2001
JOHN R. MILLER, JR.


           FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                       Samuel B. Goodwyn, Judge

            (Gregory S. Larsen; William W. Harty; Roy,
            Larsen, Romm & Lascara, P.C., on brief), for
            appellant.

            (Robert G. Byrum; Shames & Byrum, P.C., on
            brief), for appellee.


     Ann Majewski Miller (wife) appeals the decision of the

circuit court awarding John R. Miller, Jr. (husband) a no-fault

divorce pursuant to Code § 20-91(9)(a).   On appeal, wife contends

the trial court erred in (1) limiting husband's spousal support

obligation to twelve months and (2) terminating husband's child

support obligation.   Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

See Rule 5A:27.

     On appeal, we view the evidence and all reasonable

inferences in the light most favorable to appellee as the party

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
prevailing below.   See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                       Procedural Background

     The parties were married on September 23, 1989.     On February

11, 1999, husband filed a bill of complaint seeking a divorce.

The court, on July 19, 1999, entered a pendente lite order

granting physical custody of the parties' minor child to wife and

ordering husband to pay $500 per month in child support.    Both

parties filed exceptions to the commissioner in chancery's

December 21, 2000 report.   The trial court granted husband's

request for a divorce on the ground that the parties lived

separate and apart for over one year, pursuant to Code

§ 20-91(9)(a).   On May 23, 2001, the court entered a final decree

of divorce.   The court ordered husband to pay wife $500 per month

spousal support for one year, pursuant to Code § 20-107.1(C).      The

court granted the parties joint legal custody of their child and

ordered that Dorothy S. Majewski, maternal grandmother, have

primary physical custody.

                              Analysis

                                 I.

     "A spousal support award is subject to the trial court's

discretion and will not be disturbed on appeal unless plainly

wrong or without evidence to support it."      Howell v. Howell, 31
Va. App. 332, 351, 523 S.E.2d 514, 524 (2000).     "If the court

determines that an award [of spousal support] should be made,

                               - 2 -
the court is required to consider all the factors outlined in

Code § 20-107.1."     Barker v. Barker, 27 Va. App. 519, 527-28,

500 S.E.2d 240, 244 (1998).     The commissioner considered the

Code § 20-107.1 factors and determined wife was in need of

financial support and that husband has the ability to meet the

need.     The commissioner specifically noted wife was in need of

support in order to secure the education and training necessary

to enhance and improve her earning ability.     The trial court

accepted the commissioner's findings and awarded wife the sum of

$500 per month.     Based on all the evidence and appropriate

factors, we conclude that the record supports the spousal

support award of $500 per month for the period of one year.

                                  II.

        "[D]ecisions concerning child support rest within the sound

discretion of the trial court and will not be reversed on appeal

unless plainly wrong or unsupported by the evidence."      Barnhill

v. Brooks, 15 Va. App. 696, 699, 427 S.E.2d 209, 211 (1993).

The court awarded physical custody of the parties' minor child

to wife's mother, thereby eliminating the need for husband to

make child support payments to wife.     The trial court did not

abuse its discretion in terminating father's child support

obligation.

        Accordingly, we summarily affirm the decision of the trial

court.    See Rule 5A:27.

                                                            Affirmed.

                                 - 3 -